ACCEPTED
                                                                                                           06-15-00049-CV
                                                                                                SIXTH COURT OF APPEALS
                                                                                                      TEXARKANA, TEXAS
                                                                                                     12/30/2015 4:42:54 PM
                                                                                                          DEBBIE AUTREY
                                                                                                                    CLERK

                                        NO. 06-15-00049-CV

                                  IN THE COURT OF APPEALS
                                                                               FILED IN
                               FOR THE SIXTH DISTRICT OF TEXAS         6th COURT OF APPEALS
                                     TEXARKANA, TEXAS                      TEXARKANA, TEXAS
                                                                       12/30/2015 4:42:54 PM
                   CRISTINA MARENTE individually and as representative of theDEBBIE AUTREY
                       ESTATE OF CHRISTIAN MARENTE, Deceased,                    Clerk
                                        Appellants
                                           v.
                      EUNICE ASHA, and EPIC HEALTH SERVICES, INC.
                                        Appellees

        APPELLANTS’ UNOPPOSED MOTION FOR EXTENSION IN TIME TO FILE
                       RESPONSE TO APPELLEES BRIEF

        COMES NOW CRISTINA MARENTE individually and as representative of the

ESTATE OF CHRISTIAN MARENTE, Deceased, Appellants, and files this Appellants’

Unopposed Motion for Extension in Time to File Response to Appellees Brief for Appellants and

shows this Court as follows:

        Appellees’ filed Appellees’ Brief on December 15, 2015. Appellants’ response, if any, is

due by January 4, 2016. Due to the holidays, Appellants’ are requesting a 15 day extension on

the due date.

        Appellants’ request an until January 19, 2016.



                                                         Respectfully submitted;

                                                         /s/ Douglas T. Floyd
                                                         Douglas T. Floyd
                                                         Attorney for Appellants
                                                         3336 Therondunn Dr.
                                                         Plano, Texas 75023


APPELLANTS’ MOTION FOR EXTENSION IN TIME TO FILE APPELLANTS’ RESPONSE
TO APPELLEES’ BRIEF
                               PAGE 1
                                                        214-704-7081
                                                        469-519-9488 FAX
                                                        T.B.N. 07181700
                                                        lawyerfloyd@aol.com


                                 CERTIFICATE OF CONFERENCE

        I do certify that I have conferred with counsel for Appellees concerning this Motion and
this Motion is unopposed.


                                                        Respectfully submitted;

                                                        /s/ Douglas T. Floyd
                                                        Douglas T. Floyd




APPELLANTS’ MOTION FOR EXTENSION IN TIME TO FILE APPELLANTS’ RESPONSE
TO APPELLEES’ BRIEF
                               PAGE 2